SCHNACKENBERG, Circuit Judge
(dissenting in part and concurring in part).
I concur in the opinion of Judge Castle with the following exception.
Authorization cards may not establish majority representation if these cards and the circumstances surrounding their execution do not clearly manifest an intention to designate the union as the bargaining representative. NLRB v. Peterson Bros. Inc., 5 Cir., 342 F.2d 221, 224-25 (1965).
The authorization card herein (which is reproduced below) is substantially identical to, and as ambiguous (if not more so) as the one in Peterson.



The above card first states, “I, the undersigned employee * * * authorize UAW to represent me in collective bargaining.” Then, at the bottom of the *481card: “This is not an application for membership. This card is for use in support of the demand of (UAW) * * * for recognition or for an NLRB election.”
Both cards raise serious questions as to how understandable they are to a typical worker, unskilled in the law and legal terminology, and as to the validity of imposing strict contractual standards upon a worker in an authorization-card-situation.
It is apparent how easily such ambiguous authorization cards can be misused. In fact, the court,1 the Board2 and even the AFL-CIO itself,3 have recognized that authorization cards are not the best indicators of employee choice.
Viewing the evidence in the light most favorable to the Board, it nonetheless reveals a confusion among the employees growing out of the ambiguity of the authorization cards. Four employees,4 who each signed a card, testified that Carl Shier, a circulator of the cards and a UAW representative, said the union would petition for an election.
The probability of confusion as to the card’s meaning is further evidenced by its statement that it was to be used in support of the union’s demand for recognition or for an election. See NLRB v. Koehler’s Wholesale Restaurant Supply, 7 Cir., 328 F.2d 770, 773 (1964).
In view of all of the foregoing, I would hold that the card here used is ambiguous, and that therefore substantial evidence on the record as a whole does not support the Board’s finding that petitioner-employer’s refusal to bargain with the union violated § 8(a) (5) and (1) of the Act, 29 U.S.C.A. § 158(a) (5) and (1).
In all other respects I would concur.

. NLRB v. Flornatic Corporation, 2 Cir., 347 F.2d 74 (1965), where, at page 78, the court observed:
“ * * * it is beyond dispute that secret election is a more accurate reflection of the employees’ true desires than a check of authorization cards collected at the behest of a union organizer. See N.L.R.B. v. Hannaford Bros. Co., 261 F.2d 638, 641 (1st Cir. 1958); see also, AFL-CIO, Guidebook for Union Organizers 10, Sept. 1961.”


. Midwest Piping and Supply Co., 63 NLRB 1060 at 1070, note 13 (1945).


. NLRB v. Flornatic Corporation, supra.


. Robert Peska, Chester Studebaker, William Marine and Larry Ege.